DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.


Claim Rejections - 35 USC § 101

The previous 101 rejections have been withdrawn in light of Applicant’s remarks.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Caton et al. (US 2014/0105449).
Regarding claim 1, Caton et al. discloses a composite information bearing device comprising an image pattern and a human readable data device, wherein the image pattern and the human readable data device are devised to define a set of security features and are affixed on a medium for long-term or permanent readability by a machine (“Systems and methods for hidden security feature detection and authentication using smart devices are provided. In some embodiments, the smart device acts as a remote client in a client-server architecture, capturing an image of a document potentially containing a hidden security feature and communicating with a server to process and authenticate the image” at paragraph 0046, line 1); wherein the human readable data device comprises a set of human readable data symbols including a first set of data, the first set of data comprising a first data portion and a second data portion which are human readable data portions (“In FIG. 7A, the configuration shown on the left side of the figure includes a target pattern, textual information, and a two dimensional bar code” at paragraph 0121, line 1; “Thus, database 140 can provide any 
Regarding claim 2, Caton et al. discloses a device wherein said image pattern comprises a data encoded area which is formed by a scheme of digital steganography operating on the third data portion to form a covertly coded data embedding image pattern (“Turning to FIGS. 9A-D, the components of several example hidden/covert security features 122 and associated images within a secured physical document 120 are shown. Four examples are shown, each image comprising a code 902A-D, a hidden optical target pattern 904A-D, hidden textual information 906A-D, and a background tint 908A-D which conceals the optical target pattern and textual information” at paragraph 0128, line 1), wherein said image defining elements are distributed in a scrambled manner to collectively define the entirety of said image pattern and no definitive or visually discernable boundary between adjacent image defining elements is identifiable, and an individual image defining element carries no decodable data value (the QR 
Regarding claim 4, Caton et al. discloses a device wherein said image pattern is represented or representable by a plurality of NxM image defining elements, N and M being natural numbers; and wherein said third data portion is recoverable by reversal operation of the scheme of steganography such as a scheme of transform domain operation on the image pattern (“FIGS. 11A-11D illustrate examples in which a serial number is extracted from a pattern of hidden characters using a corresponding decoder, according to embodiments of the present disclosure. As shown in FIGS. 11A and 11B an array of characters and/or symbols can be arranged with guide elements serving as a key (FIG. 11A). The key elements can be analogous to the pattern shown in FIG. 6 that is used for focusing the capture application 114. Additionally or alternatively, the key elements (non-shaded region in FIG. 11A) can be used, during pattern recognition processing, to identify an orientation and/or boundary of the remainder of the coded pattern elements (non-shaded region of FIG. 11B)” at paragraph 0129, line 1).
Regarding claim 5, Caton et al. discloses a device wherein said third data portion is represented or is representable by a string of n binary data bits, and said image pattern is one of 2n possible variations (“FIG. 11C also includes an illustration of an example decoder with entries A1, A2, A3, B1, B2, B3, C1, C2, C3. The decoder can then be combined with the coded pattern to generate a serial number. A serial number can be generate by concatenating a string of values that combines the entries in the coded pattern with the entries in the decoder. For example, as shown in FIG. 11C, array n possible variations).
Regarding claim 6, Caton et al. discloses a device wherein said n binary data bits are presentable in a non-spatial domain plane upon reversal operation of a scheme of steganography operation that was used to encode said third data portion (“FIG. 8B illustrates a reporting of a successful authentication, according to an embodiment of the present disclosure. FIG. 8B includes phone status information 802, decoded image 814, results field 816, and input buttons 810. Decoded image 814 provides an enhanced image, based on hidden/covert security feature 122, such that the hidden pattern and/or textual information is visible to the unaided eye. Results field 816 provides results associated with the authentication process and/or database lookup information corresponding to hidden/covert security feature 122. Additionally or alternatively, results field 816 displays information related to a barcode or other image information positioned adjacent to hidden/covert security feature 122. Examples of data reported in results field 816 were discussed above in relation to FIGS. 7A-7D” at paragraph 0126; serial number information is presentable in its non-patterned structure that was previously shown in figures 11A-D).
claim 8, Caton et al. discloses a device wherein said human readable data device comprises a string of alphanumeric data symbols (“In FIG. 7A, the configuration shown on the left side of the figure includes a target pattern, textual information, and a two dimensional bar code” at paragraph 0121, line 1; “Thus, database 140 can provide any desired information about the particular document such as its origin, destination, expiration date, etc. In FIG. 7A, the database lookup has provided the origin information (Rochester), destination information (Chicago), and expiration date (December 2012)” at paragraph 0121, line 12; the “Text Here” and the document information are the first and second data portions), and said scheme of operation includes a scheme of mathematical operation (the document information and the serial number information are correlated in the database for verification which requires a mathematical comparison) or a scheme of computational operation such as hashing through the use of a hash map.
Regarding claim 9, Caton et al. discloses a device wherein the first set of data comprises a string of alphanumeric data symbols separable into said first data portion and said second data portion, wherein said first data portion forms part of said identification code and said second data portion forms said verification code such as a check code, check digit or check sum (the document information that comprises the first data portion is a string of alphanumeric symbols and the hidden Text Here information that constitutes a serial number is used as a check code to verify the document).
Regarding claim 10, Caton et al. discloses a device wherein said human readable data device is superimposed on said image defining elements of image pattern, and superimposed human readable data device is human readable or readable 
Regarding claim 11, Caton et al. discloses a device further comprising an alignment guide, wherein said alignment guide comprises positional and/or dimensional alignment devices that are arranged to facilitate complementary positional and/or dimensional alignment with a counterpart alignment guide on an image viewer of an image capturing apparatus, and/or the alignment devices are distributed around a periphery said image pattern (“FIGS. 11A-11D illustrate examples in which a serial number is extracted from a pattern of hidden characters using a corresponding decoder, according to embodiments of the present disclosure. As shown in FIGS. 11A and 11B 
Regarding claim 12, Caton et al. discloses a device wherein the composite information bearing device is formed on an identification device which is part of an article or is attached to a living object and comprises a plurality of coded image patterns and a plurality of human readable data devices; wherein the coded image patterns are the same and each of the human readable data devices is unique or distinctive to provide individual identification (“According to some embodiments, elements of this disclosure may be used to authenticate a variety of documents and related products, including but not limited to the following: protection/secondary authentication of product codes on product packaging (such as verification of destination country for pharmaceutical products), authentication of unique or expensive goods (such as signed memorabilia), control of imports/exports (such as for luxury goods commonly counterfeited), warehouse management and tracking (such as the destination information and expiration date of perishable items), authentication of important documents such as ID cards or title documents, verification of promotional materials or gaming tickets, identification of product recalls, and many other applications relying on the authentication, via a smart device, of hidden security information within a document” at paragraph 0135).
Regarding claim 13, Caton et al. discloses a device wherein the first and/or second data portions of the human readable data devices are arranged in a serial or 
Regarding claim 14, Caton et al. discloses a method of identifying an identification device which comprises a composite information bearing device, wherein the composite information bearing device comprises an image pattern and a human readable data device, wherein the human readable data device comprises a set of human readable data symbols including a first set of data, the first set of data comprising a first data portion and a second data portion which are human readable data portions (“In FIG. 7A, the configuration shown on the left side of the figure includes a target pattern, textual information, and a two dimensional bar code” at paragraph 0121, line 1; “Thus, database 140 can provide any desired information about the particular document such as its origin, destination, expiration date, etc. In FIG. 7A, the database lookup has provided the origin information (Rochester), destination information (Chicago), and expiration date (December 2012)” at paragraph 0121, line 12; the “Text Here” and the document information are the first and second data portions; though the document information isn’t on the scanned target pattern, the scanning extracts the textual information and subsequently the document information, which together constitute the first set of data); wherein the image pattern represents a second set of data and comprises a third data portion (the bar code along with the target pattern is the image pattern; see also figure 10B); and wherein one of said first or said second data portions is to form an identification code upon combination or concatenation with said third data portion (“In FIG. 7A, the database lookup has provided the origin information (Rochester), destination information (Chicago), and expiration date 
a. obtaining an image of said composite information bearing device (“At 410, using the security-specific autofocus function 116, a digital image of a physical document, or portion thereof, is captured using a mobile device camera” at paragraph 0078, line 1), 
b. processing said image to recover said third data portion, wherein said third data portion comprises a plurality of data components and the data components are covertly embedded in said image pattern, wherein the data components are arranged in a sequence having a relative sequence order of the data components to form an ordered sequence and the sequence order is not explicit or perceivable from said image pattern, and wherein spatial properties of each data component are spread throughout 
c. processing said third data portion with the human readable data portions of the human readable device (for verification, the QR code is scanned with the device); 
d. forming said identification code and said verification code using said first data portion, said data portion and said third data portion (“At 416, it is determined whether the information received from decoding application 132 is associated with a hidden/covert security feature 122. If the decoded information sufficiently matches a stored image and/or other data associated with a security feature 122, the document is determined to be a secured physical document 120” at paragraph 0083, line 1; “At 418, the image of the security feature in the decoded image is identified. For example, using decision processor 134, any image data related to hidden/covert security feature 122 detected by decoding application 132 and/or decision processor 134 is compared to information in security feature data 142 in order to identify the hidden/covert security feature 122” at paragraph 0084), and 
e. determining relationship between said identification code and said verification code and provide outcome of determination (“At 420, it is determined whether the secured physical document 120 is authentic. For example, if the data relating to 
Regarding claim 15, Caton et al. discloses a method wherein said method comprises reading of said human readable data device or part thereof by optical recognition (“For example, an arrangement of characters/symbols in the security feature may be recognized via an OCR module, and the recognized arrangement of characters can then be associated with a substantially unique identifier such as a serial number” at paragraph 0121, second to last sentence).
Regarding claim 17, Caton et al. discloses a method wherein said method comprises a processor processing of said image pattern to obtain said second set of data (the image pattern is processed to locate the hidden serial number data).
Regarding claim 18, Caton et al. discloses an apparatus comprising an image acquisition device, data storage device, and a solid-state processor, wherein the processor is to execute stored instructions to operate said image acquisition device to capture an image of a target authentication device and to store said image in the data storage device for display on a display screen (“However, smart device 105 of system 100 is not limited to smart mobile devices only. Smart device 105 of system 100 may be any computing device that is capable of running software applications, that includes a built-in digital camera or that is otherwise connected to a digital camera, and that has network capability. Namely, smart device 105 can be, for example, a personal digital assistant (PDAs), mobile phone, scanning/imaging device, tablet device, desktop computer, laptop computer, dedicated document scanning device, and/or server” at paragraph 0050), wherein the authentication device comprises a human readable data 
to form an identification code by linear combination, concatenation or processing of one of said first data portion or said second data portion with said third data portion (“At 416, it is determined whether the information received from decoding application 132 is associated with a hidden/covert security feature 122. If the decoded information sufficiently matches a stored image and/or other data associated with a security feature 122, the document is determined to be a secured physical document 120” at paragraph 0083, line 1; “At 418, the image of the security feature in the decoded image is identified. For example, using decision processor 134, any image data related to hidden/covert security feature 122 detected by decoding application 132 and/or decision processor 134 is compared to information in security feature data 142 in order to identify the hidden/covert security feature 122” at paragraph 0084), wherein said third data portion comprises a plurality of data components, each data component having spatial properties spread throughout the image pattern; and wherein the data components are arranged in an order sequence, and order of the sequence is determined according by 
to extract the verification code by extracting the other one of said first data portion or said second data portion of said human readable data device (“At 414, an image analysis operation is performed of the processed digital image 118 and then the resulting decoded image is passed to the decision processor 134. In some embodiments, using subscriber-specific information in parameters 115, decoding application 132 performs additional image processing to further enhance processed digital images 118 in order to reveal the image of hidden/covert security feature 122 to a greater degree than in the original processed digital images 118. Image data and/or other information relating to the hidden/covert security feature 122 is then passed from decoding application 132 to decision processor 134” at paragraph 0082), 
by compare the identification code and the verification code to determine whether the identification code and the verification code are related by a predetermined scheme of operation (“At 420, it is determined whether the secured physical document 120 is authentic. For example, if the data relating to hidden/covert security feature 122 
to output outcome of determination (the process then displays the verification result on the screen).


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Caton et al. and Drinkwater et al. (US 6,369,919).
Caton et al. discloses a device wherein said image pattern is related to said third data portion by a scheme of transform domain operation, said transform domain operation includes transform operation using Fourier Transform, Cosine Transform, Bessel Transform, or other transform domain techniques that are operable to transform a data point in one domain into a plurality of image defining elements to collectively define said image pattern in spatial domain ("According to some embodiments, the pattern of FIG. 6 or similar pattern is concealed within the hidden/covert security feature 122, using previously described security features such as Prism.TM., Veriglow.TM., and/or other security features. The pattern may be positioned such that it is adjacent to, surrounding or otherwise in close proximity to additional image and/or text information. In some embodiments, the additional image information is a one dimensional barcode (UPC), two dimensional barcode (for example, QR, data matrix, PDF417, or Aztec), or other image information. Examples of the combination of a barcode with a pattern and additional hidden text are illustrated in FIG. 9A-9D” at paragraph 0118; the target pattern is hidden by transforming it into a domain that is not immediately visible to a person).

Drinkwater et al. teaches a device in the same field of endeavor of security image pattern generation, wherein the image defining elements are spatially distributed according to spatial distribution rules characteristic of the scheme of transform domain operation, and the image defining elements are distributed to comprises spatial frequency contents higher than a spatial frequency threshold, wherein the spatial frequency threshold corresponds to the maximum spatial resolution limit of a naked eye or a commercial photocopier suitable for high-fidelity document reproduction (“Another useful aspect of this invention is that because each image is truly a projected holographic image containing a recorded in random speckle pattern, the apparent contrast of the fine line structure is significantly reduced by the superposition with it of a granular speckle pattern within each diffracted image, providing a significant contrast resolution in the fine line patterns and so very effectively hiding the line patterns from view by reducing the unaided eyes limiting resolution” at col. 3, line 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the line resolution as taught by Drinkwater et al. to create the image pattern of Caton et al. to preserve imperceptibility to a user while still being able to convey the image information for validation.

Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Caton et al. and Valdivia (US 2014/0173695.)
Regarding claim 16, Caton et al. discloses the elements of claim 15 as described above.
Caton et al. does not explicitly disclose user inputting said human readable data device or part thereof.
Valdivia teaches a method in the same field of endeavor of symbol authentication, wherein said method comprises user inputting said human readable data device or part thereof (“In an illustrative example, a user adding an email account to a mobile device may select a four digit authentication code. The user may then scan a QR code on the user's computer generated by the user's email account. The mobile device may extract a token from the QR code and request access to the email account on the mobile device based on the token. The email server may authenticate the token and then require the user to input the four digit code. If the four digit code matches the previously selected four digit authentication code then the mobile device can gain access to the email account” at paragraph 0022, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a user input as taught by Valdivia for the authentication of Caton et al. as an additional layer of security to ensure that the transaction is authentic.
Regarding claim 19, Caton et al. discloses the elements of claim 18 as described above.

Valdivia teaches an apparatus in the same field of endeavor of symbol authentication, wherein the apparatus includes a user input interface to input said first data portion or part thereof, and/or said second data portion or part thereof (“In an illustrative example, a user adding an email account to a mobile device may select a four digit authentication code. The user may then scan a QR code on the user's computer generated by the user's email account. The mobile device may extract a token from the QR code and request access to the email account on the mobile device based on the token. The email server may authenticate the token and then require the user to input the four digit code. If the four digit code matches the previously selected four digit authentication code then the mobile device can gain access to the email account” at paragraph 0022, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a user input as taught by Valdivia for the authentication of Caton et al. as an additional layer of security to ensure that the transaction is authentic.
Regarding claim 20, Caton et al. discloses an apparatus wherein the apparatus is to obtain said first set of data or part thereof by optical character recognition (“For example, an arrangement of characters/symbols in the security feature may be recognized via an OCR module, and the recognized arrangement of characters can then be associated with a substantially unique identifier such as a serial number” at paragraph 0121, second to last sentence).

Response to Arguments

Summary of Remarks (@ response page labeled 6): “The Office Action (in lines 2 and 3 of page 5) relies on the “bar code along with the target pattern” of Caton as having disclosed the image pattern and the third data portion of claim 1. The Office Action, in the Examiner’s response on page 27, relies on “the image pattern, or the barcode plus target pattern” as having disclosed the third data portion.

The “bar code along with the target pattern” or the “the barcode plus target pattern” according to the Office Action would be a composite as shown below. [omitted]

“bar code along with the target pattern” or the “the barcode plus target pattern”

Furthermore, Cato fails to disclose the image pattern of claim 1, which is encoded with a second set of data by a scheme of digital encoding. While the barcode of Figure 7A is formed by digital encoding, the target pattern of Caton is generated using mathematical processes, such as vector algebra or pattern calculus, and not by digital encoding (Caton at line 10 of paragraph [0105]).”

Examiner’s Response: While the target pattern is generated using a mathematical process, as Applicant points out, the barcode is generated by digital 

Summary of Remarks (@ response page labeled 7): “The Office Action, in the Examiner’s response on page 26 at line 1, relies on the textual information on the left side of Figure 7A as having disclosed the first data portion, and the associated document information (i.e. serial number) as having constituted the second data portion. The first and second data portions according to the Office Action on page 26 when shown schematically with reference to Figure 7A are as follows. [omitted]

In both the first interpretation on page 4 and the second interpretation on page 26, the Office Action includes the same statement that “though the document information isn’t on the scanned target pattern, the scanning extracts the textual information and subsequently the document information”.

With respect, both the first interpretation and the second interpretation deviate substantively and materially from what is expressly specified in Claim 1, which requires that the second data portion to be “human readable data symbols”, while neither the target pattern or the barcode is a “human readable data symbols” as understood by reasonable members of the public, including persons of ordinary skill in the art.

Applicant submits that information which is retrievable from a database 140 and “human readable data symbols” on the device of claim 1 are entirely different things to 

Examiner’s Response: The document information, which is the second data portion, is human readable.  In the images provided by Applicant one can see that this document information is in plain text.  The target pattern and barcode as mentioned by Applicant are used in support of the third data portion as previously discussed and are therefore not pertinent to the discussion of whether or not the first set of data is human readable.

Summary of Remarks (@ response page labeled 8): “The Office Action on page 5, line 4, relies on paragraph 0121, line 17 of Caton as having disclosed the feature “wherein one of said first data portion or said second data portion is to combine, operate or concatenate with said third data portion to form an integrated identification code, and the other one of said first or said second data portions not forming part of said identification code is to form a verification code, said verification code being related to said identification code by a scheme of operation” of claim 1.

The Office Action on page 27, second paragraph, asserts that the “Text Here” information is used during the verification process to authenticate the scanned pattern” without citing a source of support. Applicant submits that Catons fails to teach as 

The Office Action on page 27, second paragraph, asserts the “image pattern, or the barcode plus target pattern, is a third data portion. This, in combination with the stored document information, operates to identify the document which is to be verified”. Applicant submits that Catons fails to teach “This, in combination with the stored document information, operates to identify the document which is to be verified” as alleged and respectfully requests the respectable examiner to duly adduce source of support.

To the contrary, it is the express teaching of Caton that the document information (origin, destination and expiry date) is provided by database 140 lookup, and the document serial number is provided by the barcode. Therefore, the information provided by “the barcode plus target pattern””

Examiner’s Response: Caton et al. describes at paragraph 0120 “Turning to FIGS. 7A-7D, several example configurations containing target patterns, barcodes and additional text (shown as "TEXT HERE" to be replaced by the desired text for a particular document and/or product, such as brand information associated with particular product or additional security information) are shown on the left of each FIG. 7A-7D, alongside data reported for that configuration on the right side of the arrow in each of FIG. 7A-7D. In some embodiments, some or all of the data reported is obtained from a database lookup based on information contained in the pattern and/or associated text information and image.”  This supports the idea that the information in “Text Here”, the barcode and the target pattern are used to both identify and verify the document.

Summary of Remarks (@ response page labeled 9): 
“Integrated identification code
Claim 1 stipulates that “one of said first data portion or said second data portion is to combine, operate or concatenate with said third data portion to form an integrated identification code”.

The Office Action relies on the barcode plus the target pattern of Figure 7A as having disclosed the third data portion. This would leave “TEXT HERE” as the ONLY remaining element on the configuration which is shown on the left side of Figure 7A that is available for combination, operation or concatenation with the third data portion to form an integrated identification code. After the combination, operation or concatenation of “TEXT HERE” with the third data portion, there is no “the other one of said first or said second data portions not forming part of said identification code” which is available to form an integrated verification code.

Of course, Caton fails to teach an integrated verification code which is formed by combining, operating or concatenating a third data portion with one of said first data portion or said data portion, let alone a “TEXT HERE” comprising a first data portion and 

Verification code
Since there is no more element on the left side of Figure 7A that would remain as available for forming a verification code after all the elements have been used to form an integrated identification code, Caton also fails to teach at least the feature “wherein the identification code and the verification code are to cooperate to define a set of security features for machine-based verification of authenticity of information carried by the composite information bearing device”.”

Examiner’s Response: As explained in the Office Action, the second data portion (document information) is used in combination with the barcode and target pattern to identify the relevant document.  The “Text Here” information is used in the verification process as suggested by paragraph 0120, not in the identification process as alleged by Applicant.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662